Harper /Harper   s1   SCAN   ~~¥:f?<2~-'tl1S~1-l~~
                             Case                   Document 124
                                  1:17-cv-05221-LLS Document 123 Filed
                                                                 Filed 06/25/20
                                                                       06/25/20 Page
                                                                                Page 1
                                                                                     1 of
                                                                                       of 2
                                                                                          2



                                                  UNITED STA TES DISTRICT COURT
                                                                                               LSDC ~D\Y
                                                                                                OCUME\T                 ;
                                                                                                                              -7
                                             FOR THE SOUTHERN DISTRICT OF NEW YO                  .    .            ~
                                                                                                   LECTRO~ICALLY Fl.LED
                      KA THERINE TOWNSEND                                                    I DOC #:      .: :        '·    J
                      GRIFFIN, et.al,                                                          DA Tr Fll ft>:       6/:2 £     'LO
                                                                                               -          -:;:::====-=- -·-- ·--
                               Plaintiffs,

                      vs.                                                     CASE NO: 1:17-CV-05221 (LLS))

                      EDWARD CHRISTOPHER                                      ORDER~• oposed,
                      SHEERAN, et.al.,

                         Defendants.
                      ___________    ___;/

                               COUNSEL having conferred pursuant to the previous Order of this Court, it

                      is ORDERED that:

                               ( 1) Before close of business on Tuesday, September 15, 2020, the Plaintiffs shall

                      submit a draft pre-trial Order to the Defendants;

                               (2) By twelve o'clock noon on Monday, November 2, 2020, the Parties shall file a

                      joint pre-trial Order in the form prescribed in this Court's standing Orders, together with

                      proposed voir dire questions, proposed jury charges, trial briefs, and proposed verdict

                      forms;

                               (3) A final pre-trial conference will be held on Monday, November 9, 2020, at

                      twelve o' clock noon;

                               (4) Jury selection will begin on Tuesday, November 10, 2020; and

                               (5) A jury trial will begin on Thursday, November 12, 2020, at 10:30 a.m., with

                      the anticipated length of five (5) to seven (7) days.

                               No extensions of these deadlines will be allowed except upon a showing of good

                      cause not foreseeable at the date of this Order.
     Case
     Case 1:17-cv-05221-LLS Document 123
                                     124 Filed
                                         Filed 06/25/20
                                               06/25/20 Page
                                                        Page 2 of 2



       Failure to comply with the tem1s of this Order may constitute ground for denial of

requested relief, dismissal of the action or of defenses, the entry of judgment of default,

or such other actions as may be just in the circumstances.

       So Ordered.

        Dated: New York, New York

               June   2$, 2020.


                                                      LOUIS L. STANTON
                                                      U.S.D.J.




                                               2
